Exhibit 10.1

 

BOINGO WIRELESS, INC.

10960 WILSHIRE BLVD., SUITE 800

LOS ANGELES, CA 90024

 

April 1, 2013

 

 

 

 

Peter Hovenier

 

Dear Peter:

 

Boingo Wireless, Inc. (the “Company”) is pleased to offer you continuing
employment on the following terms.  This letter agreement (the “Agreement”) will
become effective immediately (the “Effective Date”).

 

1.                                    Position.  Your title and position with
the Company will remain Chief Financial Officer, and you will continue to report
to the Chief Executive Officer.  This is a full-time position and your place of
employment will be our headquarters in Los Angeles.  While you render services
to the Company, you will not engage in any other employment, consulting or other
business activity (whether full-time or part-time) that would create a conflict
of interest with the Company.  By signing this Agreement, you confirm to the
Company that you have no contractual commitments or other legal obligations that
would prohibit you from performing your duties for the Company.

 

2.                                    Cash Compensation.  Beginning on the
Effective Date, your annual base salary will be $300,000 per year, payable in
accordance with the Company’s standard payroll schedule.  This salary will be
subject to adjustment pursuant to the Company’s employee compensation policies
in effect from time to time. In addition, you will continue to be eligible for a
cash-incentive bonus for each fiscal year of the Company.  The bonus (if any)
will be awarded based on objective or subjective criteria established and
approved by the Compensation Committee of the Board.  Your target bonus will be
equal to 60% of your annual base salary, measured as of the last day of each
fiscal year.  Any bonus for a fiscal year will be paid within 2½ months after
the close of that fiscal year, but only if you are still employed by the Company
at the time of payment.  The determinations of the Compensation Committee with
respect to your bonus will be final and binding.

 

3.                                    Employee Benefits.  As a regular employee
of the Company, you will be eligible to participate in the Company’s standard
employee benefits programs, as such are in effect from time to time.  In
addition, you will be entitled to paid vacation in accordance with the Company’s
vacation policy, as in effect from time to time.

 

4.                                    Payments Upon Termination.  If your
employment with the Company terminates other than as set forth in Section 5
below, then (a) all vesting will cease immediately with respect to your
then-outstanding Equity Awards and (b) the only amounts payable to you by the
Company will be (i) any unpaid base salary due for periods prior to the date of
termination of your employment and (ii) any accrued but unused vacation through
such termination date.  Such

 

--------------------------------------------------------------------------------


 

Peter Hovenier

April 1, 2013

Page 2

 

 

payments, if any, will be made promptly upon termination and within the period
of time mandated by law.

 

5.                                    Severance Benefits.

 

(a)          General.  If you are subject to an Involuntary Termination, then
you will be entitled to the benefits described in this Section 5.  However, you
will not be entitled to any of the benefits described in this Section 5 unless
you have (i) returned all Company property in your possession, (ii) resigned as
a member of the Board and of the boards of directors of all of the Company’s
subsidiaries, to the extent applicable, and (iii) executed a general release of
all claims that you may have against the Company or persons affiliated with the
Company, substantially in the form attached hereto as Exhibit A (the
“Release”).  You must execute and return the release on or before the date
specified by the Company in the Release (the “Release Deadline”).  The Release
Deadline will in no event be later than fifty (50) days after your Separation. 
If you fail to return the Release on or before the Release Deadline, or if you
revoke the Release, then you will not be entitled to the benefits described in
this Section 5.

 

Notwithstanding the foregoing, the Company may immediately discontinue all
benefits or revoke any vesting acceleration described in this Section 5 (in
addition to pursuing all other legal and equitable remedies) if you breach the
Employee Inventions and Confidentiality Agreement or the Mutual Agreement to
Arbitrate Claims between you and the Company that you previously signed
(collectively, the “Confidentiality Agreement”), a copy of which is attached
hereto as Exhibit B, the terms of Section 7 below or any other material
agreement with the Company that by its terms continues in force following your
Separation.

 

(b)                              Termination Not in Connection With Change in
Control.  Subject to the requirements set forth in Section 5(a) above, if you
experience an Involuntary Termination either prior to a Change in Control or
more than twelve (12) months after a Change in Control, then you will be
entitled to the following:

 

(i)                                  Salary Continuation.  The Company will
continue to pay your base salary for a period beginning on the day after your
Separation and ending on the date twelve (12) months after your Separation. Your
base salary will be paid at the rate in effect at the time of your Separation
and in accordance with the Company’s standard payroll procedures.  Subject to
the Company’s having first received an effective Release pursuant to
Section 5(a) above, the salary continuation payments will commence within sixty
(60) days after your Separation and, once they commence, will include any unpaid
amounts accrued from the date of your Separation.  However, if the sixty
(60)-day period described in the preceding sentence spans two calendar years,
then the payments will in any event begin in the second calendar year.

 

(ii)                              Accrued Bonus.  The Company will pay you a
lump sum equal to your annual target bonus in the year of your Separation,
pro-rated based on the number of days that you are employed during the year of
your Separation.  Subject to the Company’s having first received an effective
Release pursuant to Section 5(a) above,

 

--------------------------------------------------------------------------------


 

Peter Hovenier

April 1, 2013

Page 3

 

 

such payment will be made within sixty (60) days after your Separation; however,
if such sixty (60)-day period spans two calendar years, then the payment will be
made in the second calendar year.

 

(iii)                          Additional Payment in Lieu of Health Benefit. 
The Company will pay you a lump sum amount equal to the product of (A) twelve
(12) and (B) the monthly amount the Company was paying on behalf of you and your
eligible dependents pursuant to the Company’s health insurance plans in which
you or your dependents were participants as of the day of your Separation. 
Subject to the Company’s having first received an effective Release pursuant to
Section 5(a) above, such payment will be made within sixty (60) days after your
Separation; however, if such sixty (60)-day period spans two calendar years,
then the payment will be made in the second calendar year.

 

(iv)         Equity Acceleration.  You will receive twelve (12) months of
vesting credit under your then-outstanding Equity Awards; provided, however,
that in the event acceleration of the settlement or distribution date of an
award would result in additional taxes and penalties under Section 409A of the
Code, then the vesting of such award shall accelerate but settlement or
distribution of award shares (or cash, if applicable) shall occur on the
date(s) specified in the agreement governing the award.

 

(c)                               Termination in Connection With Change in
Control.  Subject to the requirements set forth in Section 5(a) above, if you
experience an Involuntary Termination within twelve (12) months following a
Change in Control, then you will be entitled to the following:

 

(i)                                  Salary Continuation.  The Company will
continue to pay your base salary for a period beginning on the day after your
Separation and ending on the date twelve (12) months after your Separation. Your
base salary will be paid at the rate in effect at the time of your Separation
and in accordance with the Company’s standard payroll procedures.  Subject to
the Company’s having first received an effective Release pursuant to
Section 5(a) above, the salary continuation payments will commence within sixty
(60) days after your Separation and, once they commence, will include any unpaid
amounts accrued from the date of your Separation.  However, if the sixty
(60)-day period described in the preceding sentence spans two calendar years,
then the payments will in any event begin in the second calendar year.

 

(ii)                              Target Bonus.  The Company will pay you a lump
sum equal to your annual target bonus in the year of your Separation.  Subject
to the Company’s having first received an effective Release pursuant to
Section 5(a) above, such payment will be made within sixty (60) days after your
Separation; however, if such sixty (60)-day period spans two calendar years,
then the payment will be made in the second calendar year.

 

(iii)                          Additional Payment in Lieu of Health Benefit. 
The Company will pay you a lump sum amount equal to the product of (A) twelve
(12) and (B) the

 

--------------------------------------------------------------------------------


 

Peter Hovenier

April 1, 2013

Page 4

 

 

monthly amount the Company was paying on behalf of you and your eligible
dependents pursuant to the Company’s health insurance plans in which you or your
dependents were participants as of the day of your Separation.  Subject to the
Company’s having first received an effective Release pursuant to
Section 5(a) above, such payment will be made within sixty (60) days after your
Separation; however, if such sixty (60)-day period spans two calendar years,
then the payment will be made in the second calendar year.

 

(iv)                          Equity Acceleration.  You will receive full
vesting credit under your then-outstanding Equity Awards; provided, however,
that in the event acceleration of the settlement or distribution date of an
award would result in additional taxes and penalties under Section 409A of the
Code, then the vesting of such award shall accelerate but settlement or
distribution of award shares (or cash, if applicable) shall occur on the
date(s) specified in the agreement governing the award.

 

6.                                    Limitation on Payments.

 

(a)                               Scope of Limitation.  This Section 6 will
apply only if the accounting firm serving as the Company’s independent public
accountants immediately prior to a Change in Control (the “Accounting Firm”)
determines that the after-tax value of all Payments (as defined below) to you
under Section 5 of this Agreement, taking into account the effect of all
federal, state and local income taxes, employment taxes and excise taxes
applicable to you (including the excise tax under Section 4999 of the Code),
will be greater after the application of this Section 6 than it was before the
application of this Section 6.  If this Section 6 applies, it will supersede any
contrary provision of this Agreement.  For purposes of this Section 6, the term
“Company” will also include affiliated corporations to the extent determined by
the Accounting Firm in accordance with Section 280G(d)(5) of the Code.

 

(b)          Basic Rule.  In the event that the Accounting Firm determines that
any payment or transfer by the Company to or for your benefit (a “Payment”)
would be nondeductible by the Company for federal income tax purposes because of
the provisions concerning “excess parachute payments” in Section 280G of the
Code and pursuant to the regulations thereunder, then provided that Subsection
(a) results in applicable of this Section 6, the aggregate present value of all
Payments will be reduced (but not below zero) to the Reduced Amount.  For
purposes of this Section 6, the “Reduced Amount” will be the amount, expressed
as a present value, which maximizes the aggregate present value of the Payments
without causing any Payment to be nondeductible by the Company because of
Section 280G of the Code.

 

(c)                               Reduction of Payments.  If the Accounting Firm
determines that any Payment would be nondeductible by the Company because of
Section 280G of the Code, and if none of the Payments is subject to Section 409A
of the Code, then the reduction will occur in the manner you elect in writing
prior to the date of payment; provided, however, that if the manner elected by
you pursuant to this sentence could in the opinion of the Company result in any
of the Payments becoming subject to Section 409A of the Code, then the following
sentence will instead apply.  If any Payment is subject to Section 409A of the
Code, or if you fail to elect an order under the preceding sentence, then the
reduction will occur in the following order: (i) 

 

--------------------------------------------------------------------------------


 

Peter Hovenier

April 1, 2013

Page 5

 

 

cancellation of acceleration of vesting of any Equity Awards for which the
exercise price (if any) exceeds the then-fair market value of the underlying
Stock; (ii) reduction of cash payments (with such reduction being applied to the
payments in the reverse order in which they would otherwise be made (that is,
later payments will be reduced before earlier payments)); and (iii) cancellation
of acceleration of vesting of Equity Awards not covered under (i) above;
provided, however, that in the event that acceleration of vesting of Equity
Awards is to be cancelled, such acceleration of vesting will be cancelled in the
reverse order of the date of grant of such Equity Awards (that is, later Equity
Awards will be canceled before earlier Equity Awards).

 

(d)          Fees of Accounting Firm and Required Data.  The Company will pay
all fees, expenses and other costs associated with retaining the Accounting Firm
for the purposes described in this Section 6.  You and the Company will provide
to the Accounting Firm all data in the Company’s possession or under its control
that the Accounting Firm reasonably requires for the purposes described in this
Section 6.

 

7.                                    Further Obligations to the Company.

 

(a)          General.  You acknowledge your obligations under, and agree to
comply with, all applicable laws and all Company policies in effect at all times
and from time to time during your employment with the Company.  You further
acknowledge and agree that such applicable laws or policies may relate to the
general terms of your employment with the Company or to a specific component of
your compensation. By way of example, such applicable laws or policies may
include any Company recoupment or clawback policy, insider trading policy or
code(s) of conduct or other policies adopted under, pursuant to or in light of,
or requirements imposed by, the Sarbanes-Oxley Act of 2002 or the Dodd-Frank
Wall Street Reform and Consumer Protection Act.

 

(b)                              Confidential Information.  You agree to execute
such additional documents as may be necessary to protect the Company’s
confidential and proprietary information, which such documents will supplement
the Confidentiality Agreement (which such agreement will continue in full force
and effect).

 

8.                                    Employment Relationship.  Employment with
the Company is for no specific period of time.  Your employment with the Company
remains “at will,” meaning that either you or the Company may terminate your
employment at any time and for any reason, with or without cause.  Any contrary
representations that may have been made to you are superseded by this
Agreement.  This is the full and complete agreement between you and the Company
on this term.  Although your job duties, title, compensation and benefits, as
well as the Company’s personnel policies and procedures, may change from time to
time, the “at will” nature of your employment may only be changed in an express
written agreement signed by you and a duly authorized officer of the Company
(other than you).

 

--------------------------------------------------------------------------------


 

Peter Hovenier

April 1, 2013

Page 6

 

 

9.                                    Tax Matters.

 

(a)          General.  All forms of compensation referred to in this Agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law. You are encouraged to obtain your own tax
advice regarding your compensation from the Company.  You agree that the Company
does not have a duty to design its compensation policies in a manner that
minimizes your tax liabilities, and you will not make any claim against the
Company or its Board related to tax liabilities arising from your compensation.

 

(b)          Section 409A.  For purposes of Section 409A of the Code, each
payment under Section 5 is hereby designated as a separate payment for purposes
of Treasury Regulation 1.409A-2(b)(2).  If the Company determines that you are a
“specified employee” under Section 409A(a)(2)(B)(i) of the Code at the time of
your Separation, then (i) any payments under this Agreement, to the extent that
they are not exempt from Section 409A of the Code (including by operation of the
next following sentence) and otherwise subject to the taxes imposed under
Section 409A(a)(1) of the Code (a “Deferred Payment”), will commence on the
first business day following (A) the expiration of the six-month period measured
from your Separation or (B) the date of your death and (ii) the installments
that otherwise would have been paid prior to such date will be paid in a lump
sum when such payments commence.  Notwithstanding the foregoing, any amount paid
under this Agreement that either (1) satisfies the requirements of the
“short-term deferral” rule set forth in Treasury Regulation 1.409A-1(b)(4); or
(2) (A) qualifies as a payment made as a result of an involuntary separation
from service pursuant to Treasury Regulation 1.409A-1(b)(9)(iii), and (B) does
not exceed the Section 409A Limit will not constitute a Deferred Payment.  The
provisions of this Agreement are intended to comply with, or be exempt from, the
requirements of Section 409A of the Code so that none of the payments and
benefits to be provided under this Agreement will be subject to the additional
tax imposed under Section 409A of the Code, and any ambiguities herein will be
interpreted to so comply or be exempt. You and the Company agree to work
together in good faith to consider amendments to this Agreement and to take such
reasonable actions as are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to you under Section 409A of the Code. In no event will the Company reimburse
you for any taxes that may be imposed on you as result of Section 409A of the
Code.

 

10.                            Interpretation, Amendment and Enforcement.  Upon
the Effective Date, this Agreement will constitute the complete agreement
between you and the Company, contain all of the terms of your employment with
the Company and supersede and replace any prior agreements, policies,
representations or understandings (whether written, oral, implied or otherwise)
between you and the Company, including that certain letter agreement between you
and the Company dated April 11, 2011.  This Agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company.  The terms of this Agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this Agreement or arising out of, related to, or in any way connected with, this
Agreement, your employment with the Company or any other relationship between
you and the Company (the “Disputes”) will be governed by California law,
excluding laws relating to conflicts

 

--------------------------------------------------------------------------------


 

Peter Hovenier

April 1, 2013

Page 7

 

 

or choice of law.  You and the Company submit to the exclusive personal
jurisdiction of the federal and state courts located in California in connection
with any Dispute or any claim related to any Dispute.  By signing this
Agreement, you acknowledge and agree that you will no longer be eligible for any
benefits or payments provided for in any such prior agreement, except as
otherwise expressly provided in this Agreement.

 

11.                            Successors and Assignment.

 

(a)                               Company’s Successors.  Any successor to the
Company (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets will assume the obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession.  For all purposes under
this Agreement, the term “Company” shall include any such successor to the
Company, or to the Company’s business and/or assets, that executes and delivers
the assumption agreement described in this Section 11(a) or which becomes bound
by the terms of this Agreement by operation of law.

 

(b)                              Employee’s Successors.  The terms of this
Agreement and all of your rights hereunder will inure to the benefit of, and be
enforceable by, your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  All of
your obligations under this Agreement are personal to you and may not be
transferred or assigned by you at any time.

 

12.                            Definitions.  The following terms have the
meaning set forth below wherever they are used in this Agreement:

 

“Board” means the Company’s Board of Directors.

 

“Cause” means the occurrence of any one or more of the following: (a) your
conviction by, or entry of a plea of “guilty” or nolo contendere in, a court of
competent jurisdiction for any crime which constitutes a felony in the
jurisdiction involved, (b) your commission of an act of theft or fraud, whether
prior or subsequent to the date hereof, upon the Company, (c) your gross
negligence in the scope of your services to the Company, (d) your breach of a
material provision of any written agreement between you and the Company,
(e) your continuing failure to perform assigned duties after receiving written
notification of such failure from the Chief Executive Officer or (f) your
failure to cooperate in good faith with a governmental or internal investigation
of the Company or its directors, officers or employees, if the Company has
requested your cooperation.

 

“Change in Control” means (a) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) becoming the “beneficial owner” (as defined
in Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the total voting power
represented by the Company’s then-outstanding voting securities; (b) the
consummation of the sale or disposition by the Company of all or

 

--------------------------------------------------------------------------------


 

Peter Hovenier

April 1, 2013

Page 8

 

 

substantially all of the Company’s assets; (c) the consummation of a merger or
consolidation of the Company with or into any other entity, other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity or its parent outstanding immediately after such merger or
consolidation; or (d) individuals who are members of the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the members of
the Board over a period of twelve (12) months; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Agreement, be
considered as a member of the Incumbent Board.

 

A transaction will not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.  In addition, if a
Change in Control constitutes a payment event with respect to any Equity Award
which provides for a deferral of compensation and is subject to Section 409A of
the Code, then notwithstanding anything to the contrary in this Agreement, the
transaction with respect to such Equity Award must also constitute a “change in
control event” as defined in Treasury Regulation 1.409A-3(i)(5) to the extent
required by Section 409A of the Code.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Equity Awards” means (a) all shares of Stock; (b) all options and other rights
to purchase shares of Stock; (c) all stock units, performance units or phantom
shares whose value is measured by the value of shares of Stock; and (d) all
stock appreciation rights whose value is measured by increases in the value of
shares of Stock.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Involuntary Termination” means either (a) your Termination Without Cause (other
than due to your death or Permanent Disability) or (b) your Resignation for Good
Reason.

 

“Permanent Disability” means your total and permanent disability as defined in
Section 22(e)(3) of the Code.

 

“Resignation for Good Reason” means a Separation as a result of your resignation
within twelve (12) months after one of the following conditions initially has
come into existence without your express written consent:

 

i.                                        A material reduction of your duties,
authority and responsibilities, relative to your duties, authority and
responsibilities as in effect immediately prior to such reduction, or the
assignment to you of such reduced duties, authority and responsibilities;

 

--------------------------------------------------------------------------------


 

Peter Hovenier

April 1, 2013

Page 9

 

 

ii.                                    A reduction in your base salary in effect
immediately prior to such reduction;

 

iii.                                A material reduction in the kind or level of
employee benefits to which you were entitled immediately prior to such
reduction, with the result that your overall benefits package is materially
reduced;

 

iv.                                A relocation to a facility or a location more
than thirty-five miles from your then-present location that increases your
one-way commute; or

 

v.            The Company’s breach of this Agreement, including its failure to
obtain the assumption of this Agreement by any successor (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets.

 

A Resignation for Good Reason will not be deemed to have occurred unless you
give the Company written notice of the condition within ninety (90) days after
the condition initially comes into existence and the Company fails to remedy the
condition within thirty (30) days after receiving your written notice.

 

“Section 409A Limit” means the lesser of two times: (i) your annualized
compensation based upon the annual rate of pay paid to you during the taxable
year preceding your taxable year in which your termination of employment occurs,
as determined under, and with such adjustments as are set forth in, Treasury
Regulation  1.409A-1(b)(9)(iii)(A)(1) and any guidance issued with respect
thereto or (ii) the maximum amount that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) of the Code for the year in which
your employment is terminated.

 

“Separation” means a “separation from service,” as defined in the regulations
under Section 409A of the Code.

 

“Stock” means the Common Stock of the Company.

 

“Termination Without Cause” means a Separation as a result of a termination of
your employment by the Company without Cause, provided you are willing and able
to continue performing services within the meaning of Treasury Regulation
1.409A-1(n)(1).

 

* * * * *

 

--------------------------------------------------------------------------------


 

Peter Hovenier

April 1, 2013

Page 10

 

 

You may indicate your agreement with these terms and accept this offer by
signing and dating the enclosed duplicate original of this Agreement and
returning it to me.

 

 

Very truly yours,

 

 

 

BOINGO WIRELESS, INC.

 

 

 

 

 

 

 

By:

/s/ David Hagan

 

 

 

 

Title:

CEO

 

I have read and accept this employment offer:

 

 

/s/ Peter Hovenier

 

Signature of Peter Hovenier

 

 

 

Dated:

April 1, 2013

 

 

 

 

Attachment

 

Exhibit A:

Release

Exhibit B:

Confidentiality Agreement

 

--------------------------------------------------------------------------------